Citation Nr: 1329643	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right knee 
disability, as secondary to service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, that denied service 
connection for a right knee disability.  The Veteran filed a 
Notice of Disagreement in August 2007.  The RO furnished the 
Veteran a Statement of the Case in July 2008, and the 
Veteran filed a Substantive Appeal (VA Form 9) later in July 
2008.

In April 2011, the Veteran testified before the Board at a 
travel board hearing.  A transcript of this hearing is 
included in the claims file.  

In August 2011, the Board remanded the claim for additional 
development.  

The Board notes that VA is free to dismember a claim and 
adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 
Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 
(Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 
(2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 
315 (2011) (bifurcation of a claim generally is within VA's 
discretion).

In this case, the Veteran presented, for the first time, the 
theory of entitlement to service connection on a secondary 
basis (due to his left knee) in an April 2007 statement.  At 
the time, the Veteran was not service-connected for a left 
knee disability.  However, an August 2012 rating decision 
granted service connection for a left knee disability.  

While a decision encompassing all theories of entitlement is 
generally preferred, bifurcation was appropriate in this 
case, as development had been with regard to direct and 
presumptive theories only, and because the secondary theory 
had not even been legally permissible until recently.  Thus, 
in November 2012, the Board denied the Veteran's direct and 
presumptive claims with respect to the right knee and 
remanded the secondary claim with respect to the right knee 
for additional development.

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic (Virtual VA) claims file 
associated with the Veteran's claim.  A review of the 
documents in such file reveals that they are either 
duplicative of the evidence in the paper claims file or are 
irrelevant to the issue on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence fails to link the Veteran's 
current right knee disability to a service-connected left 
knee disability.


CONCLUSION OF LAW

The requirements for establishing service connection for a 
right knee disability on a secondary basis have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  38 
C.F.R. § 3.159(b) (2012).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate his claim for service connection on a secondary 
basis, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The May 2007 letter also advised 
the Veteran of how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations.  The Board notes that another letter 
issued in November 2012 also provided the Veteran notice 
regarding the information and evidence needed to 
substantiate his claim for service connection on a secondary 
basis, as well as how disability evaluations and effective 
dates are assigned.  The case was last readjudicated in May 
2013.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA and private medical 
records, a VA examination report, and hearing testimony.  

The Veteran has been afforded a hearing before a Veterans 
Law Judge (VLJ) in which he presented oral argument in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) 
requires that the VLJ who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These 
duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that 
may have been overlooked.  

Here, during the hearing, the VLJ did not specifically note 
the bases of the prior determinations or the elements that 
were lacking to substantiate the Veteran's secondary service 
connection claim.  However, the Veteran demonstrated that he 
had actual knowledge of the elements necessary to 
substantiate his claim, and he also submitted additional new 
medical evidence that was not already a part of his file.  
Accordingly, the Veteran is not shown to be prejudiced on 
this basis.  

Finally, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  The Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim.  As such, the 
Board finds that no further action pursuant to Bryant is 
necessary.  

Additionally, the prior remand instructions were 
substantially complied with.  Instructions pertinent to the 
claim being decided included providing VCAA notice for 
secondary service connection and obtaining a VA examination 
and opinion regarding the secondary service connection 
theory of entitlement.  In response, the RO/AMC sent the 
Veteran a November 2012 VCAA notice letter for secondary 
service connection.  Additionally, the RO/AMC scheduled the 
Veteran for a VA examination dated in February 2013 that 
addressed the issue of secondary service connection.  
Accordingly, the Board finds that there has been substantial 
compliance with the prior remand instructions and no further 
action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 
(2008) (holding that only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument, including testifying at a hearing.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence 
of events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2012).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2012).  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  38 C.F.R. § 3.310 (2012); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

As previously mentioned, in a November 2012 decision, the 
Board adjudicated the issue of entitlement to service 
connection for a right knee disability on a direct and 
presumptive basis.  Therefore, the analysis below will 
solely pertain to entitlement to service connection for a 
right knee disability based on a secondary service 
connection theory of entitlement.  

In April 2011, the Veteran testified at a travel board 
hearing.  Testimony revealed, in pertinent part, that the 
Veteran never specifically injured his right knee during 
service.  The Veteran instead testified that he began 
favoring his right knee in service and putting more stress 
on it because his left knee was bothering him.  He reported 
that after discharge from service, he had to undergo 
cartilage repair operations on both of his knees due to the 
pain he felt from walking.  He stated that the knee 
surgeries had occurred in the early 1980s.  He indicated 
that it was currently difficult for him to walk.  

On VA examination in February 2013, the Veteran reported the 
onset of right knee problems in the early 1960s when he 
twisted his knee playing football in service.  He recalled 
that the right knee became painful and swollen afterwards 
and that he was treated with a cast and crutches for 2 
weeks.  He complained that after the cast was removed, he 
continued to experience intermittent right knee pain and 
swelling depending on his physical activities.  He 
maintained that he fell in 1965 and 1973 while going down a 
flight of steps, and that each fall caused him to 
subsequently experience increased right knee pain.  He 
indicated that since these in-service events, he continued 
to experience right knee pain "off and on."  He reported 
injuring his right knee in the 1980s while he was at work 
cleaning the floors.  He subsequently underwent arthroscopic 
surgery in the late 1980s for a damaged meniscus, which 
helped for a few years until he had to undergo a second 
arthroscopic surgery approximately 5 years ago.  He 
complained that post-operatively, he continued to experience 
persistent right knee pain and stiffness and that by the end 
of the day, his right knee generally became swollen.  He 
indicated that he was unable to squat, kneel, or climb 
stairs due to his bilateral knee symptoms, and that physical 
therapy had not been helpful.  He had "knee injections" in 
the past which provided only short-term relief.  He stated 
that he had been using a 4-wheeled walker to assist with 
mobility for the past 4 or so years.  He maintained that the 
walker off-loaded both the knees and that he wore an off-
loader brace on both knees.  

Upon examination, the Veteran was diagnosed with right knee 
degenerative joint disease status post arthroscopic partial 
medial meniscectomy in 1988 and status post arthroscopic 
partial medial meniscectomy and medial femoral chondroplasty 
in 2008.  He also had a diagnosis of left knee degenerative 
joint disease status post arthroscopy in 2009.  A September 
2012 x-ray of both knees revealed bilateral osteoarthritic 
changes that were more extensive on the right.  The findings 
with respect to the right knee had progressed when compared 
to previous August 2007 x-rays, but the findings with 
respect to the left knee had remained relatively stable.  
The examiner noted the lack of documentation of any right 
knee condition during service, including an August 1974 
separation examination that found no right knee 
abnormalities.  

After a very thorough review of the medical evidence in the 
Veteran's claims file, the examiner opined that it was not 
at least as likely as not that the Veteran's 
service-connected left knee disability caused him to develop 
any currently diagnosed right knee disorder.  She also 
opined that it was not at least as likely as not that the 
Veteran's service-connected left knee disability aggravated 
any currently diagnosed right knee disorder beyone the 
expected natural progression.  The examiner explained that 
neither of these etiologies was supported by the Veteran's 
own self-reported history, as his belief that his right knee 
disorder actually began in service was not supported by the 
medical record review or the information in the claims file.  
She further reported that the fact that the Veteran had 
undergone right knee surgery twice in 1988 and 2008 before 
ever undergoing left knee surgery in 2009 suggested that his 
right knee symptoms had been worse than his left knee 
symptoms, as the need for surgical intervention spoke to the 
severity of the condition.  She stated that it would be 
difficult to argue that the left knee disability caused or 
aggravated the right knee disability when the right knee 
surgeries preceded the left knee surgery.  

Furthermore, the examiner found that the recent imaging 
studies dated in September 2012 had revealed that the right 
knee degenerative changes were more severe than the left 
knee degenerative changes, and that the right knee 
degenerative changes had worsened over time while the left 
knee degenerative changes had appeared to be stable over 
time.  The Veteran had also indicated that his left knee 
symptoms were stable.  The examiner found that it would be 
difficult to argue that a left knee that was stable 
symptomatically and on imaging studies would cause or 
permanently aggravate the corresponding joint on the 
opposite side, particularly in the absence of any chronic 
limp.  She noted that there was not a single medical record 
describing a limp favoring or under-using the left side.  
She explained that if the left side was favored or under-
used, that corresponded to relative over-use and stress on 
the right side.  The examiner observed that instead, there 
was documentation in the medical evidence of a limp favoring 
the right side in 1988 after he injured the right knee at 
work.  She noted that the Veteran also underwent initial 
right knee surgical intervention shortly after that injury.  
The examiner asserted that in order for her to attribute the 
Veteran's right knee disability to his left knee disability, 
his limp would have had to be in the opposite direction and 
be longstanding.  However, there was a lack of evidence to 
support this.  The examiner noted that the Veteran's gait 
was currently slow, but that there was no discernible limp 
or favoring of one side over the other.  

Therefore, the examiner concluded that based on the 
available objective information, she could not invoke any 
biomechanical explanation that would support the claim that 
the Veteran's current right knee disability was secondary to 
or permanently aggravated by his service-connected left knee 
disability.  She indicated that the fact that the right knee 
degenerative changes appeared worse radiographically than 
the left knee degenerative changes was most likely due to 
the 1988 traumatic work injury that was severe enough to 
prompt surgery soon afterwards.        

With respect to service connection for a right knee 
disability as secondary to the Veteran's service-connected 
left knee disability, the Board notes that at no time did 
any of the Veteran's treating providers find that his right 
knee disability was due to or aggravated by his left knee 
disability.  However, the VA examiner who performed the 
February 2013 VA examination thoroughly reviewed the claims 
file, interviewed and examined the Veteran, and provided 
adequate reasoning and bases for the opinions that it was 
less likely than not that the Veteran's right knee 
disability was caused by his left knee disability, and that 
it was less likely than not that the Veteran's right knee 
disability had been aggravated by his left knee disability.  

Specifically, the examiner found that secondary service 
connection was not supported by the Veteran's own self-
reported history, as his belief that his right knee disorder 
actually began in service was not supported by the medical 
record review or the information in the claims file.  She 
also explained that it would be difficult to argue that the 
left knee disability caused or aggravated the right knee 
disability when the right knee surgeries preceded the left 
knee surgery, suggesting that the right knee disability had 
been more severe than the left knee disability.  
Furthermore, the examiner found that it would be difficult 
to argue that a left knee that was stable symptomatically 
and on imaging studies would cause or permanently aggravate 
the corresponding joint on the opposite side, particularly 
in the absence of any chronic limp.  She noted that there 
was not a single medical record describing a limp favoring 
or under-using the left side and that while the Veteran's 
gait was currently slow, there was no discernible limp or 
favoring of one side over the other.  Finally, the examiner 
explained that the fact that the right knee degenerative 
changes appeared worse radiographically than the left knee 
degenerative changes was most likely due to the 1988 
traumatic work injury that was severe enough to prompt 
surgery soon afterwards.  For these reasons, the February 
2013 VA opinion by the VA examiner is afforded great 
probative value.  

Although lay persons are competent to provide opinions on 
some medical issues, see Kahana v. Shinseki, 24 Vet. App. 
428, 435 (2011), as to the specific issue in this case, 
right knee degenerative joint disease falls outside the 
realm of common knowledge of a lay person.  In this regard, 
while the Veteran can competently report the onset and 
symptoms of knee pain, any actual diagnosis of a right knee 
disability requires objective testing to diagnose, and can 
have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical 
diagnosis).  

Moreover, whether symptoms the Veteran experienced in 
service or following service are in any way related to any 
current right knee disability requires medical expertise to 
determine.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999) ("Although the veteran is competent to testify to the 
pain he has experienced since his tour in the Persian Gulf, 
he is not competent to testify to the fact that what he 
experienced in service and since service is the same 
condition he is currently diagnosed with.").  To the extent 
that the Veteran himself believes that he has current right 
knee disability that is due to a service-connected 
disability, as a lay person, he is not shown to possess any 
specialized training in the medical field.  The Veteran's 
opinion as to the etiology of his current right knee 
disability is not competent medical evidence, as such 
question requires medical expertise to determine.  Id.  In 
any event, the Board concludes that the medical evidence, 
which reveals that a right knee disability is not due to a 
service-connected disability, is of greater probative value 
than the lay contentions of the Veteran.    

In sum, the Board finds that the probative and persuasive 
evidence establishes that the Veteran's current right knee 
disability is not due to or aggravated by his 
service-connected left knee disability.  Accordingly, 
service connection for a right knee disability is not 
warranted on a secondary service connection basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a right knee 
disability, as secondary to service-connected left knee 
disability, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


